Citation Nr: 1140684	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-13 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased (compensable) rating for post surgical scar of right submandibular gland excision.


2.  Entitlement to an increased (compensable) rating for post surgical residuals of right submandibular gland excision other than scar.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1988.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2009 rating decision of the VA Regional Office in Anchorage, Alaska that, among other things, denied a compensable evaluation for residuals of right submandibular gland removal.

The Veteran was afforded a hearing in July 2001 before the undersigned Veterans Law Judge sitting at Anchorage, Alaska.  The transcript is of record.  On initiation of the hearing, the appellant affirmatively withdrew the issues of entitlement to increased ratings for right and left shoulder disabilities that were also on appeal.  These matters are withdrawn from appellate consideration.

Following review of the record, the issue of entitlement to a rating in excess of zero percent for residuals of post-surgical right submandibular gland removal other than scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The right submandibular gland scar is well healed, has no characteristics of disfigurement, is not tender or painful on examination, unstable, six square inches or 39 square centimeters or more in area, and does not limit the function of the body part affected.


CONCLUSION OF LAW

Post surgical right submandibular gland scar is noncompensably disabling. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7805 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the appellant was sent a letter in November 2008 that informed him of what evidence was required to substantiate the claim and of the appellant and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date was also sent to the appellant at that time.  Therefore, no further notice is needed under the VCAA. 

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA outpatient records have been associated with the claims file.  He was afforded VA examinations in January 2010 and March 2011 for scars that are determined to be adequate for rating purposes.  The Veteran was afforded a personal hearing in July 2011 before the undersigned Veterans Law Judge sitting at Anchorage, Alaska.  The actions of the Veterans Law Judge at that time supplement the VCAA and comply with 38 C.F.R. § 3.103 (2011).  The appellant's statements in the record, as well as the relevant evidence have been carefully considered.

The Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to an increased rating for post surgical right submandibular gland scar is ready to be considered on the merits.

Law and Regulations.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2011).

The criteria for evaluating skin disabilities were revised effective October 23, 2008.  VAOPGCPREC 3-2000 (April 2003) holds that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011). 

In this case, however, the current and former versions of Diagnostic Code 7800 are substantially the same.  The current version refers to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  The former version simply refers to disfigurement of the head, face, or neck.  Both versions rate as follows:

A 10 percent evaluation is assigned for one characteristic of disfigurement.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted when there was visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.

The eight characteristics of disfigurement are: skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); skin hypo-or hyperpigmented in an area exceeding six square inches (39 sq. cm.); scar adherent to the underlying tissue; surface contour of scar elevated or depressed on palpation; scar at least one-quarter inch (0.6 cm.) wide at widest part; or scar is five or more inches (13 or more cm.) in length. 38 C.F.R. § 4.118, Diagnostic Code 7800 and Note (1).

A 10 percent evaluation is warranted for scars (other than head, face, or neck), in an area or areas exceeding 6 square inches (39 sq. cm.) that are deep or that cause limited motion.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) that are deep or that cause limited motion warrant a 20 percent evaluation.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (2). 

38 C.F.R. § 4.119, Diagnostic Code 7803 provides for a 10 percent rating for superficial or unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where for any reason there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar was one not associated with underlying soft tissue damage.  Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 characterizes a superficial scar as one not associated with underlying soft tissue damage.  Diagnostic Code 7805 provides that scars may rated on limitation of function of the body part affected. 38 C.F.R. § 4.119 

Factual Background

A claim for an increased rating for residuals of post surgical right submandibular gland removal was received in August 2008.  

VA outpatient records dating from 2007 through May 2011 reflect no complaints or findings regarding post surgical right submandibular gland removal scarring.

The Veteran was afforded a scar examination in January 2010.  History was provided to the effect that he had had excision of the right submandibular gland in 1982 following a diagnosis of sialolithiasis.  The appellant reported that he had no post operative complications but did have an intermittent, throbbing 'pins and needles' pain in the area of the scar that lasted for about two days, and which had occurred six times in the past 12 months.  The Veteran denied scar itching, draining, or keloidal formation.  He was observed to have a scar on the right side of the anterior neck, superior and parallel to the neckline in a Y shape and extending up to one centimeter from the neck vertical midline.  A two-centimeter portion was towards the midline and was pressed inward about three millimeters.  The maximum width was 0.4 centimeter and maximum length was 8 centimeters.  The examiner noted that the area of the scar was less than six square inches or 39 square centimeters.  The scar was not painful and there was no sign of skin breakdown.  It was not deep.  There was no evidence of inflammation, edema, keloid formation, abnormal texture, hypo or hyperpigmentation, or soft tissue loss.  It was reported that the skin was not indurated or inflexible and contour was not elevated or depressed.  The scar was not adherent to underlying tissue and was found to have no other disabling effects.  Photographs of the head and neck were obtained and were reported to show no distortion or asymmetry.  A diagnosis of well-healed scar, status post right submandibular gland excision, was rendered.  

The Veteran was afforded a VA examination in March 2011.  He was observed to have a two-inch surgical scar on the right anterior lateral neck slightly below the angle of the mandible.  The scar was in a horizontal linear position.  It was described as flat, two-millimeters wide, non elevated and barely visible.  There was no skin breakdown or ulceration of the right neck scar, or limitation of motion by the scar.  The right neck scar was reported to be well healed and not considered disfiguring.  Photographs were obtained.  The final diagnoses included nondisfiguring submental surgical scar on the anterior lateral neck below the mandibular angle that is pain free and not easily visible on examination, primarily due to facial hair.  It was noted that all scars were superficial and did not bind or restrict motion.

Legal Analysis

The Board has carefully reviewed all of the relevant evidence but concludes that a compensable evaluation is not warranted for post surgical scar residual of right submandibular gland excision.  

As delineated in detail on VA examinations in 2010 and 2011, the neck scar from right submandibular gland surgery is superficial and well healed with no sign of skin breakdown or ulceration.  It is not deep, nor is it tender or painful from a tactile standpoint.  There is no evidence of inflammation, edema, keloid formation, abnormal texture, hypo or hyperpigmentation, or soft tissue loss.  The skin is not observed to be indurated or inflexible, contour is not elevated or depressed, and it is not adherent to the underlying tissue.  The scar is reported to be barely visible and nondisfiguring and photographs attest to no distortion, asymmetry or disfigurement.  The scar does not affect neck motion or function.  The area of the scar is less than six square inches or 39 square centimeters and is thus less than that required for a 10 percent rating.  The right neck scar appears to be substantially asymptomatic physically.  It is found that the criteria for a 10 percent disability evaluation for scar is demonstrated.  The Board thus finds that a compensable rating is not warranted for right submandibular gland scar.

The Board recognizes that a layperson is competent to describe what comes to him through the senses. See Layno v. Brown, 6 Vet.App. 465.  In this regard, the Veteran can assert that the symptoms associated with right neck scarring are worse.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1135 (Fed. Cir. 2006).  To the extent that the appellant asserts that the right submandibular gland scar is more disabling, the Board points out that the findings on the VA examinations do not establish that the Veteran has more severe disability in this regard.  In view of such, the Board finds that the VA findings are more credible and probative.

The Board would also point out that although the appellant reported a pins and needles sensation on VA examination in 2010, his own statements establish that such is remarkably infrequent.  These manifestations, even when accepted as accurate, do not provide for a ratable neurologic deficit or a painful scar.

In sum, there is no indication that the service-connected right neck scar is other than well healed and asymptomatic on physical examination.  Therefore, the preponderance of the evidence is against the Veteran's claim for a higher disability rating in this regard.  Accordingly, a compensable rating under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 is not warranted.

Additionally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected right submandibular gland scar.  The evidence shows that the relative manifestations and the effects of the Veteran's disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not indicated. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An increased rating for post surgical right submandibular gland scar is denied.


REMAND

The Veteran presented testimony on personal hearing in July 2011 to the effect that residuals of right submandibular gland excision also include such symptoms as very dry mouth, throat swelling at times, and taste deficiency.  The Board observes that he was afforded a VA dental examination in February 2009 where xerostomia (dry mouth) was diagnosed, most likely due to medication.  The examiner did indicate, however, that loss of the submandibular gland might be contributing to that condition.  Previously received was a March 2007 letter from D. S. Corral, D.D.S., indicating that surgical removal of the submandibular glands had led to lack of salivary and created a dry mouth sensation, along with oral symptoms of pain and burning.  Additionally, the Veteran has also noted that he has periodic pins and needles discomfort in the area of the scar.

The record reflects that in addition to residual scarring, the service-connected right submandibular gland excision is rated under 38 C.F.R. § 4.114, Diagnostic Code 7200 for injuries of the mouth.  The Board observes that the Veteran has not had a comprehensive examination that evaluates all of the reported complaints associated with submandibular gland removal, including dry month, deficient taste sense, oral pain and burning, and throat swelling, etc.  During the hearing, the Veteran and his representative requested reexamination.  As such, the appellant should be scheduled for an appropriate VA examination to ascertain all the symptoms associated with right mandibular gland surgery, and one that takes the Veteran's specific complaints into account.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA oral examination.  The claims folder must be made available to the examiner.  All tests and studies deemed necessary by the examiner should be performed.  The findings should be reported in detail.  The examiner should specify all symptoms and residuals associated with right mandibular gland surgery (other than the scar), and address all of the Veteran's complaints that include dry month, deficient taste sense, throat swelling, and oral pain and burning, etc., which he attributes to that condition.  The examiner should state whether the reported symptoms are related to right mandibular gland surgery or are most likely of other origin.  The rationale for the conclusions reached must be provided in the clinical report. 

2.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


